DETAILED ACTION
This Office Action is in response to Applicant’s Amendment filed on 09/06/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21  limitation “means for receiving physiological goals of the subject” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “receiving physiological goals of the subject” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 21 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: user interface (126, 426) as disclosed in at least instant application specification [45] and figure 1, figure 4.  
Claim 21  limitation “means for determining an light control plan” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “determining an light control plan” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 21 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: processors (102, 202)  as disclosed in at least instant application specification [26] and figure 1, figure 2.  
Claim 21  limitation “means for operating to block or reduce blue light ambient radiation” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “operating to block or reduce blue light ambient radiation” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 21 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: light control valve (114, 214)  as disclosed in at least instant application specification [43] and figure 1, figure 2.  
Claim 21  “optical lens means” and “driver means” have each  not been interpreted under 35 U.S.C. 112, sixth paragraph, because the term “means” or “step” or the generic placeholder is modified by sufficient structure, material, or acts for performing the claimed function. More specifically, claim 21  “optical lens means” and “driver means”  each use a non-structural term “means” but each recites sufficient structure “optical lens” and “driver” to achieve the function.  Furthermore, the non-structural term is preceded by a structural modifier.  Since this claim limitation does not invokes 35 U.S.C. 112, sixth paragraph, claim 21 “optical lens means” and “driver means” are not interpreted under 35 U.S.C. 112, sixth paragraph.  
Claim 21  limitation “means for generating therapeutic light radiation” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “generating therapeutic light radiation” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 21 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: radiation generators (112, 212)  as disclosed in at least instant application specification [50] and figure 1, figure 2.  
Claim 22 limitation “means for generating output signals conveying location data corresponding to a geographic location of the subject” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “generating output signals conveying location data corresponding to a geographic location of the subject” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 22 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: location sensors (109, 209)  as disclosed in at least instant application specification [50] and figure 1, figure 2.  
Claim 23 limitation “means for generating output signals conveying the time data” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “generating output signals conveying the time data” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 23 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: processors (102, 202)  as disclosed in at least instant application specification [26] and figure 1, figure 2.  
Claim 24 limitation “means for receiving updated physiological data, updated environmental data, and updated location data” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “receiving updated physiological data, updated environmental data, and updated location data” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 24 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: processors (102, 202)  as disclosed in at least instant application specification [26] and figure 1, figure 2.  
Claim 24 limitation “means for determining one or more adjustments of the light control plan based on the updated physiological data, the updated environmental data, and the updated location data” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “determining one or more adjustments of the light control plan based on the updated physiological data, the updated environmental data, and the updated location data” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 24 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: processors (102, 202)  as disclosed in at least instant application specification [26] and figure 1, figure 2.  
Claim 24 limitation “means for adjusting the blocking or reducing of the blue light ambient radiation and/or the generating of the therapeutic radiation based on the one or more adjustments of the light control plan” has been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means” coupled with functional language “adjusting the blocking or reducing of the blue light ambient radiation and/or the generating of the therapeutic radiation based on the one or more adjustments of the light control plan” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 24 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: processors (102, 202)  as disclosed in at least instant application specification [26] and figure 1, figure 2.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colbaugh; Michael Edward et al. (Pub. No.: US 20160158486 A1, hereinafter referred to as “Colbaugh”).
As per independent Claim 21, Colbaugh discloses a device configured to control light exposure for circadian phase management and/or light deficient disorders of a subject (Colbaugh in at least abstract, fig. 4-8, [0002-0004], [0007-0009], [0021], [0025-0026], [0029-0030], [0033], [0035], [0037], [0044-0047], [0052-0067], [0071], [0073-0080], [0081-0090] for example discloses relevant subject-matter. More specifically, Colbaugh in at least fig. 7, [0002], [0009] for example discloses  device configured to control light exposure for circadian phase management and/or light deficient disorders of a subject. See at least Colbaugh [0002] “a system and method for modifying the circadian rhythm of a subject through light therapy”), the device comprising: 
means for receiving physiological goals of the subject (Colbaugh in at least fig. 7, [0054], [0057-0058], [0084] for example discloses means for receiving physiological goals/user interface 76 of the subject. See at least [0084] “adjust the light therapy regimen based on stated goals and/or targets”); 
means for determining a light control plan for the subject based on physiological goals of the subject, physiological data, environmental data, and time data (Colbaugh in at least fig. 7, [0054], [0066], [0076-0077], [0084-0085]  for example discloses means for determining a light control plan/processor 78 for the subject based on physiological goals of the subject, physiological data, environmental data, and time data. See at least Colbaugh  [0076] “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10… may include a clock and/or timer … operate in conjunction and/or based on the clock”; [0077] “Therapy module 112 is configured to determine and/or obtain a light therapy regimen for subject 106. …Therapy module 112 may be configured to determine a (recommended) phototherapy regimen for subject 106”); 
means for operating to reduce blue light ambient radiation based on the light control plan and comprising at least one of a controlled optical lens means and a commanded driver means (Further, the term “means for operating to reduce blue light ambient radiation” is being interpreted in light of instant application specification at least para. [0043-0044], [0065] as “an optical lens or shield ” such as “optical shield”, light blocking shield. Further a broad yet reasonable interpretation of the term “reduce” would encompass reduction to a degree of “blocking”.
Colbaugh in at least fig. 4, 6A, 6C, 7, [0035], [0044], [0046], [0063-0064], [0067], [0074], [0076], [0078], [0082] for example discloses means  for operating to reduce (which would also encompass blocking) blue light ambient radiation (Colbaugh [0035], [0044], [0046], [0063-0064], [0074], [0082] processor directly/indirectly “adjusting optical components within the light source”) based on the light control plan, and comprising at least one of a controlled optical lens means/optical lens (Colbaugh at least [0035] “optical components within the light source, including, but not limited to, one or more of lenses, and/or other optical components”) and a commanded driver means/ light control module software, hardware, and/or firmware (Colbaugh [0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation). See at least Colbaugh [0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source, including, but not limited to, one or more of refractive components, reflective components, lenses, mirrors, filters, polarizers, diffraction gradients, optical fibers, and/or other optical components”; [0044] “shield”; [0046] “Electromagnetic radiation from light source(s) 30 may be guided through a (waveguide) layer, component, and/or module that diffuses, (re)directs, (optionally/temporarily) blocks, and/or filters the electromagnetic radiation before it reaches subject 106”;  [0063] “Processor 78 is configured to provide information processing and/or system control capabilities in system 10…The one or more modules may be implemented in software; hardware; firmware; some combination of software, hardware, and/or firmware; and/or otherwise implemented.”; [0064] “processor 78 is configured to execute one or more computer program modules. The one or more computer program modules include one or more of light control module 111, therapy module 112, parameter determination module 113, and/or other modules. Processor 78 may be configured to execute modules 111-113 by software; hardware; firmware; some combination of software, hardware, and/or firmware; and/or other mechanisms for configuring processing capabilities on processor 78”; [0067] “Light control module 111 of system 10 in FIG. 7 is configured to control emission of one or more light sources 30. By controlling impingement of electromagnetic radiation on subject 106, system 10 provides light therapy to subject 106.”; [0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation. Alternatively, and/or simultaneously, a structure or object placed between one or more light sources 30 and one or more eyes of subject 106 may accomplished the same functionality. For example, an array of liquid crystals…may be selectively controlled to adjust how much electromagnetic radiation passes through (e.g. in the direction from one or more light source 30 to subject 106).”; [0076] “The emitted electromagnetic radiation may similarly change the wavelength of the radiation over time, e.g. based on the clock”; [0078] “multiple stages of light therapy for a particular light therapy regimen may use different wavelengths, wavelength ranges, pulses or continuity, pulse periods, duty cycles, duration of treatment, and/or other different characteristics of emission of radiation… light therapy may use substantially continuous cyan/green light (e.g. between about 500 nm and about 530 nm)… light therapy may use substantially continuous red light (e.g. between about 590 nm and about 700 nm) at an illuminance level appropriate for either open or closed eyes”); and 
means for generating therapeutic light radiation based on the light control plan (Colbaugh in at least fig. 7-8, [0008], [0067], [0078], [0081-0083], [0089-0090] for example discloses means for generating therapeutic light radiation 30 based on the light control plan).
As per dependent Claim 22, Colbaugh further discloses device further comprising: means for generating output signals conveying location data corresponding to a geographic location of the subject (Colbaugh in at least [0061] for example discloses means for generating output signals conveying location data/location sensors corresponding to a geographic location of the subject. See Colbaugh at least [0061] “one or more sensors 142 may generate one or more output signals conveying information related to a location of subject 106”), 
wherein the step of determining the light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data (Colbaugh in at least fig. 7, [0054], [0066], [0076], [0077], [0084-0085] for example discloses the step of determining the light control plan comprises determining the light control plan for the subject based on the physiological goals of the subject, the physiological data, the environmental data, the time data, and the location data. See at least Colbaugh [0077] “Therapy module 112 is configured to determine and/or obtain a light therapy regimen for subject 106. … parameters determined by parameter determination module 113.”; [0084] “therapy module 112 may be configured to modify a light therapy regimen based on measurements and/or input from a user … therapy module 112 may automatically and/or autonomously adjust the light therapy regimen based on stated goals and/or targets”; [0085] “the light therapy may be based on one or more output signals of one or more sensors 142, on one or more parameters determined by parameter determination module 113, on information obtained by/through therapy module 112, on the … desired/recommended … phase of the circadian rhythm”).
As per dependent Claim 23, Colbaugh further discloses device further comprising means for generating output signals conveying the time data, the time data being associated with the physiological data, the environmental data, and the location data (Here, the claim limitation is being interpreted broadly yet reasonably as encompassing both indirect/direct interactions, arrangement, associations, linkages, operation, functions and results. Colbaugh in [0060-0061], [0064], [0076] discloses means for generating/processor 78 output signals at least indirectly conveying the time data, the time data being at least indirectly associated with the physiological data, the environmental data, and the location data. Colbaugh in at least [0076] discloses “a light therapy regimen may dictate the timing of the administration of electromagnetic radiation to subject 106 by system 10… include a clock and/or timer (referred to herein as "clock").…The emitted electromagnetic radiation may similarly change the wavelength of the radiation over time, e.g. based on the clock. Furthermore, multiple types or varieties of emitted electromagnetic radiation may be combined in some sequence” which would require time data being at least indirectly associated with the output signals from the one or more physiological sensors, the one or more environmental sensors, and the one or more location sensors as recited).
As per dependent Claim 24, Colbaugh further discloses device further comprising: means for receiving updated physiological data, updated environmental data, and updated location data(Colbaugh in [0085] for example discloses means for receiving/processor 78   updated physiological data and updated location data. See at least [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The scheduling of the light therapy may be based on one or more output signals of one or more sensors 142, … the desired/recommended zero-point of the phase of the circadian rhythm, and/or any combination thereof”); 
means for determining one or more adjustments of the light control plan based on the updated physiological data, the updated environmental data, and the updated location data (Colbaugh in at least [0084-0085] for example discloses means for determining/processor 78  one or more adjustments of the light control plan based on the updated physiological data, the updated environmental data, and the updated location data. See at least See at least Colbaugh [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The recommended light therapy regimen may in turn be used as a basis for operations and/or adjustments by light control module 111”); and
means for adjusting the reducing of the blue light ambient radiation and/or the generating of the therapeutic radiation based on the one or more adjustments of the light control plan (Here, the “and/or” encompassing limitation is broadly yet reasonably interpreted as requiring one of the enumerated elements in the list. Colbaugh in [0084-0085] for example discloses means for generating/processor 78  of the therapeutic radiation based on the one or more adjustments of the light control plan. See at least Colbaugh [0084] “modify a light therapy regimen based on measurements and/or input from a user”; [0085] “The recommended light therapy regimen may in turn be used as a basis for operations and/or adjustments by light control module 111.”).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter: 
As per independent Claim 1, the prior art of record fails to disclose or render obvious a system configured to control light exposure for circadian phase management and/or light deficient disorders of a subject including  all the features, structures, specific arrangement and combination of features and structures as in independent Claim 1. 
As per independent method Claim 11, the prior art of record fails to disclose or render obvious a method for controlling light exposure for circadian phase management and/or light deficient disorders of a subject utilizing a light therapy system, the light therapy system including  all the features, structures, steps, specific arrangement and combination of features, structures and steps in independent Claim 11. 
Additionally, as per dependent claims 2-10 and 12-20, dependent claim 2-10 and 12-20  would be contingently allowable based on their direct/indirect dependency on respective contingently allowable base claim.
Response to Amendment
 According to the Amendment, filed 09/06/2022, the status of the claims is as follows:
Claims 1, 5-6, 10-11, 14-16, 20-21 are currently amended; 
Claims 7-9, 17-19, 23 are as originally filed; and
Claims 2-4, 12-13, 22, 24 are previously presented;
By the current amendment, as a result, claims 1-24 are now pending in this application and are being examined on the merits.
Response to Arguments
Issues Raised and Arguments/Remarks to Rejections/Objections Not Based On Prior Art presented on Page 9 of Applicant’s Amendment dated  09/06/2022
The Examiner agrees with the Applicant, and in light of the amendments/arguments, withdraws the following non prior art related objections/rejections raised in Office Action dated  06/08/2022: [1]  The objection to claims is withdrawn in view of the amendment and arguments, filed 09/06/2022; [2]  The 35 U.S.C. 112(b), rejections to claims as raised in Office Action dated  06/08/2022 are withdrawn in view of the amendment, filed 09/06/2022.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Page 10 of Applicant’s Amendment dated  09/06/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of the Amended Independent Claim 21[A] Claim 21 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20160158486A1 to Colbaugh, Michael Edward et al. ("the '486 patent publication"). The rejection is respectfully submitted to be improper in view of the instant amendments. 

[B] In particular, it is noted that claim 21 is amended herein so that one of its elements now recites "means for operating to reduce blue light ambient radiation based on the light control plan and comprising at least one of a controlled optical lens means and a commanded driver means". It is submitted that a similar but more somewhat detailed amendment made to each of claims 1 and 11 resulted in them having allowable subject matter, and it is submitted that this amendment to claim 21 likewise places it in condition for allowance. 

[C] The rejection of claim 21 on the ground of anticipation is thus submitted to be successfully overcome in view of the amendments presented herein. The rejection is thus requested to be reconsidered and withdrawn. 


Applicant’s arguments [A-C] above with respect to the above claim limitation in amended independent Claim 21 have been considered but are not persuasive for the following reasons. 
Examiner notes that Colbaugh discloses means for operating to reduce blue light ambient radiation based on the light control plan and comprising at least one of a controlled optical lens means and a commanded driver means as now explicitly, positively and specifically recited by the Applicants. More specifically, Colbaugh in at least fig. 4, 6A, 6C, 7, [0035], [0044], [0046], [0063-0064], [0067], [0074], [0076], [0078], [0082] for example discloses means  for operating to reduce (which would also encompass blocking) blue light ambient radiation (Colbaugh [0035], [0044], [0046], [0063-0064], [0074], [0082] processor directly/indirectly “adjusting optical components within the light source”) based on the light control plan, and comprising at least one of a controlled optical lens means/optical lens (Colbaugh at least [0035] “optical components within the light source, including, but not limited to, one or more of lenses, and/or other optical components”) and a commanded driver means/ light control module software, hardware, and/or firmware (Colbaugh [0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation). 
Evidentiary details can be seen in at least Colbaugh [0035] “illumination parameters of a light source 30 may be controlled by adjusting optical components within the light source, including, but not limited to, one or more of refractive components, reflective components, lenses, mirrors, filters, polarizers, diffraction gradients, optical fibers, and/or other optical components”; [0044] “shield”; [0046] “Electromagnetic radiation from light source(s) 30 may be guided through a (waveguide) layer, component, and/or module that diffuses, (re)directs, (optionally/temporarily) blocks, and/or filters the electromagnetic radiation before it reaches subject 106”;  [0063] “Processor 78 is configured to provide information processing and/or system control capabilities in system 10…The one or more modules may be implemented in software; hardware; firmware; some combination of software, hardware, and/or firmware; and/or otherwise implemented.”; [0064] “processor 78 is configured to execute one or more computer program modules. The one or more computer program modules include one or more of light control module 111, therapy module 112, parameter determination module 113, and/or other modules. Processor 78 may be configured to execute modules 111-113 by software; hardware; firmware; some combination of software, hardware, and/or firmware; and/or other mechanisms for configuring processing capabilities on processor 78”; [0067] “Light control module 111 of system 10 in FIG. 7 is configured to control emission of one or more light sources 30. By controlling impingement of electromagnetic radiation on subject 106, system 10 provides light therapy to subject 106.”; [0074] “controlling impingement by light control module 111 may include adjusting modifiable physical/mechanical structures, e.g. apertures, to block or partially block electromagnetic radiation. Alternatively, and/or simultaneously, a structure or object placed between one or more light sources 30 and one or more eyes of subject 106 may accomplished the same functionality. For example, an array of liquid crystals…may be selectively controlled to adjust how much electromagnetic radiation passes through (e.g. in the direction from one or more light source 30 to subject 106).”; [0076] “The emitted electromagnetic radiation may similarly change the wavelength of the radiation over time, e.g. based on the clock”; [0078] “multiple stages of light therapy for a particular light therapy regimen may use different wavelengths, wavelength ranges, pulses or continuity, pulse periods, duty cycles, duration of treatment, and/or other different characteristics of emission of radiation… light therapy may use substantially continuous cyan/green light (e.g. between about 500 nm and about 530 nm)… light therapy may use substantially continuous red light (e.g. between about 590 nm and about 700 nm) at an illuminance level appropriate for either open or closed eyes”.
Thus, for the foregoing reasons, Colbaugh can be seen as disclosing means for operating to reduce blue light ambient radiation based on the light control plan and comprising at least one of a controlled optical lens means and a commanded driver means as now explicitly, positively and specifically recited by the Applicants and thus, the 35 U.S.C. § 102 rejection of claim 21 is being maintained at this time. Please also cross-reference detailed claim 21 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.
With respect to Applicant’s arguments [A-C] above, regarding amended independent claim 21, Examiner strongly suggests amending claim 21 to include all the details of claim 1 and claim 11 which resulted in claim 1 and claim 11 being indicated as allowable.

Issues Raised and Arguments/Remarks to Rejections Based On Prior Art presented on Pages 10 of Applicant’s Amendment dated  09/06/2022 where Applicant’s’ remarks inter alia that: 
35 U.S.C. § 102 Rejection of Dependent Claims 22-24.
[a] Claims 21-24 stand rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20160158486A1 to Colbaugh, Michael Edward et al. ("the '486 patent publication"). The rejection is respectfully submitted to be improper in view of the instant amendments. 

[b]The rejection of claim 21 on the ground of anticipation is thus submitted to be successfully overcome in view of the amendments presented herein. The rejection of dependent claims 22-24 is likewise submitted to be successfully overcome. The rejection is thus requested to be reconsidered and withdrawn.

Applicant’s arguments [a-b] above with respect to dependent claims 22-24 been considered but are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the dependent claims 22-24 define a patentable invention based on their dependency on base claims without specifically pointing out how the language of the dependent claims patentably distinguishes them from the references. Therefore, that argument above is not persuasive either.
Since, the 35 U.S.C. § 102 rejection of dependent claims 22-24 as raised in Office Action dated  09/06/2022 is proper, the 35 U.S.C. § 102 rejection of dependent claims 22-24 is being maintained at this time. Please also cross-reference detailed claims 22-24 interpretation, claim limitation mapping  to prior art disclosed features and method steps and detailed explanations above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and/or the claims.  
US 20190290882 A1 for disclosing a light health care system including a physiological sensing device, a processor, and a light source device. The physiological sensing device is adapted to acquire physiological data of a user. The processor is coupled to the physiological sensing device, and the processor acquires at least one light parameter corresponding to the physiological data according to the physiological data. The light source device is coupled to the processor, and the light source device outputs a light beam according to the at least one light parameter. This prior art is similar in terms of rendering therapy via light treatment.
US 20160193442 A1 for disclosing system including a user interface and a data management system that generate a schedule based on a current user sleep schedule and a target user sleep schedule and adjust the schedule based on data received from the mask, where the schedule controls operation and light intensity of therapy lights. This prior art is similar in terms of rendering therapy via light treatment.
Applicant’s’ amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREEMONTHS from the mailing date of this action. In the event a first reply is filed withinTWO MONTHS of the mailing date of this final action and the advisory action is notmailed until after the end of the THREE-MONTH shortened statutory period, then theshortened statutory period will expire on the date the advisory action is mailed, and anyextension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date ofthe advisory action. In no event, however, will the statutory period for reply expire laterthan SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA REDDY whose telephone number is (571)270-5151.  The examiner can normally be reached on M-Thu 10-4 EST .Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES A MARMOR II can be reached on (571)272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNITA REDDY/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
October 21, 2022